By the Court, Lacy, J. The allegations in the bill are not supported by proof, and the answers expressly negative them. The evidence shows that, at the time of the purchase, Coulter inquired of Amos as to the liens, and that Amos remarked that there were none but such as he would settle. The judgments were of record, and in the same county in which the land lay, of which Coulter had full knowledge, and trusted to Amos, as the proof shows, to take up the judgments; and, if he was deceived by Amos failing to do so, certainly that gives him no claim against McLain and Badgett, who were the innocent purchasers of the notes, for a valuable consideration, without any notice. Coulter’s equity, whether real or supposed, was against Amos, and not McLain & Badgett. Even the evidence against Amos as to the alleged fraud in the sale, is slight and unsatisfactory. It consists principally in loose remarks, and conversations, had at different times, between the witness and Amos, after the purchase by Coulter. Declarations or admissions are slight circumstances, and they prove nothing against innocent assignees. It is not competent for an assignor, by admissions or declarations, to defeat the claim of his assignee. The allegation that Badgett & McLain purchased the notes for a usurious or gamine ronsideruiíon, h unsupported by the evidence-All the witnesses show that a valuable consideration was given, although they differ somewhat as to the amount paid. Bank notes or promissory notes may be the subject of sale or purchase. Whether the contract on the' part of Amos was fraudulent or not, as to Coulter, it is, unquestionably, binding upon him, when he recognizes McLain & Badgett’s purchase of the notes to be valid, and his declaration to them, both before and after the transfer, that they were good, and he would pay them when they fell due. It is not necessary, in order to sustain the contract, to prove that Coulter received a gain or benefit from Mcl^ain & Badgett. His agreeing, or permitting the assignment to be made to them, by which they might suffer loss or prejudice, constitutes a valid consideration, and is sufficient to protect them as innocent purchasers. Decree reversed, and cause remanded.